—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered September 27,1993, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention that reversible error occurred as a result of certain remarks made by the prosecutor during summation (see, CPL 470.05 [2]; People v Nuccie, 57 NY2d 818). In any event, the prosecutor’s comments were either fair response to the defense counsel’s summation (see, People v Galloway, 54 NY2d 396; People v Russo, 201 AD2d 512, affd 85 NY2d 872), or harmless in light of the overwhelming evidence of the defendant’s guilt and the court’s subsequent instructions which served to cure any alleged prejudice (see, People v Cunningham, 175 AD2d 173; People v Crimmins, 36 NY2d 230). Rosenblatt, J. P., Altman, Hart and Friedmann, JJ., concur.